DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-6 are pending in the After-Final Amendment filed 06/24/2022. 
The rejection of record is withdrawn in view of Applicant’s amendment to independent claim 1, and persuasive arguments. See Response to Arguments below. 
Claims 1-6 are allowed.
Response to Arguments
Applicant’s arguments, see “Remarks” filed 06/24/2022, with respect to claim 1 has been fully considered and are persuasive. The rejection of claims 1-6 under 35 U.S.C. 103 as being unpatentable over Kimoto et al. (US 20200056724 A1) in view of Yednak et al. (US 20130104992 A1) has been withdrawn. 
Applicant argues, as to the combination of Kimoto and Yednak:
“1) Even if Kimoto would have been modified based on Yednak as suggested in the combination of references fails to disclose or suggest the recited space part.
“Kimoto's Figs. 3 and 4 illustrate a diffusion jacket 40 (alleged base plate) that covers a valve main body 30. The valve main body 30 is being used to suggest the recited upper device and the housing 33 of the valve main body 30 is being used to suggest the plurality of blocks (see paragraphs [0030] and [0033]). In addition, Kimoto's heating jacket 50 is being used to suggest the recited first heater.
“On page 7 of the Office Action, it is asserted that it would have been obvious to modify Kimoto's heating jacket 50 to include recessed portions based on Yednak. Even if this modification would have been made, the combination of references fails to disclose or suggest including a space part that is formed between the middle blocks that are spaced from each other as recited in claim 1. That is, the combination of references still fails to disclose or suggest using a space part that is formed between Kimoto's blocks that form the housing 33 of the valve main body 30 (alleged middle blocks).
“It is asserted that only Kimoto's heating jacket 50 would have been modified to include Yednak's recessed portions 76 because both of Kimoto's heating jacket 50 and Yednak's recessed portions 76 are used to generate heat. Yednak's recessed portions 76 are formed in a bottom surface 78 of a fluid line heating assembly 64 so as to surround a fluid line 34 (paragraph [0032]) and the fluid line 34 is heated by radiant heat from the recessed portions 76 (Figs. 2 and 7 and paragraph [0039]). It therefore would have been obvious to only modify Kimoto's heating jacket 50 and not Kimoto's housing 33 of the valve main body 30 to include Yednak's recessed portions 76.” [“Remarks”, pg. 4-5].
In response, this argument is persuasive for the reasons put forth by Applicant. In particular, the modification of Kimoto by Yednak as put forth in the Office Action would not result in spacing within the housing 33 (i.e., “middle blocks that are spaced from each other” of claim 1), but rather would create recesses within the wrapped portion 40/50 around the housing 33.  
Applicant further argues, as to amended claim 1:
“2) Yednak's recessed portions 76 are used to generate heat and are not used to supply cooling air. It therefore would not have been obvious to use Yednak's recessed portions 76 in Kimoto such that cooling air is supplied to Yednak's recessed portions 76. In addition, because Kimoto as modified by Yednak fails to disclose the recited space part, it also would not have been obvious to use Yednak’s recessed portions 76 to cool the middle blocks.
In response, this argument is persuasive for the reasons put forth by Applicant, and in particular that Yednak fails to teach or suggest supplying cooling air to the recessed portions because they instead provide direct radiant heat to the fluid lines [Yednak, para. 00039]. 
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment to claim 1 and persuasive arguments as to claim 1 have overcome the rejection of record, and put the Application in condition for allowance. See Response to Arguments above.
Claims 2-6 are considered allowable based on their dependence on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)-270-5511. The examiner can normally be reached M-F, 10:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713                                                                                                                                                                                                        


/BINH X TRAN/Primary Examiner, Art Unit 1713